PER CURIAM.
The motion to dismiss the petition for writ of certiorari is denied. The petition for writ of certiorari is granted in part. The lower court’s order of December 12, 1983 denying petitioner’s motion for leave to amend is quashed insofar as it denies leave to add counts stating causes of action in negligence and fraud and deceit. With regard to that portion of the motion seeking to re-state a cause of action in malicious prosecution, the petition is denied and the order affirmed. The cause is remanded for entry of an order granting the motion for leave to amend the complaint in a manner consistent with this order.1
ERVIN, C.J., and MILLS and WENT-WORTH, JJ., concur.

. This petition was granted by order dated April 19, 1984. This opinion follows.